DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 8 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a combination of elements of the claim therein including a first and second piece wherein a first actuator surface defined by a top surface of said dispensing spout; a second actuator surface defined by a surface of said dispensing head actuator below said dispensing spout; and each of said first and second actuation surfaces being capable of actuating the aerosol valve to dispense the aerosol product from said terminal orifice.
The subject matter of the independent claims 9, 12 and 13 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an aerosol dispenser according to the claim including a dispensing spout having a portion thereof extending normal to the axis of symmetry beyond the mounting cup of the aerosol container, a first actuation surface defined by a top surface of the dispensing pout for actuating the aerosol valve upon depression, a second actuator surface defined by a surface of the dispensing head actuator below the dispensing spout for actuating the aerosol valve upon depression of the second actuator surface, and wherein the dispensing head is rotatable about the axis of symmetry of the base between a locked rotational position and an unlocked rotation position.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Braun (US Patent No. 3,325,054) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a two-piece aerosol spout dispenser for dispensing an aerosol product from an aerosol container having a mounting cup for supporting an aerosol valve, comprising: a first piece comprising: a base having a mounting unitary with said base for securing said base to the mounting cup of the aerosol container; a base retainer unitary with said base; a second piece comprising: a dispensing head having a dispensing spout extending from the dispensing head defining a terminal orifice communicating with the aerosol valve; said dispensing spout extending beyond the mounting cup of the aerosol container; said dispensing head being tiltable relative to said base upon depression of said dispensing spout for opening the aerosol valve to dispense the aerosol product from said terminal orifice; a dispensing head retainer unitary with said dispensing head cooperating with said base retainer for inhibiting separation of said dispensing head from said base when a separating force is applied between said dispensing head and said base; and an auxiliary latching mechanism for inhibiting separation of said dispensing head from said base when a separating force is applied between said dispensing spout and said base.
Adams (US Patent Publication No. 2011/0233235) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a dual activated aerosol dispenser.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754